Citation Nr: 0517279	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash on the 
back.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse

ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issues of entitlement to service connection for PTSD, and 
kidney stones, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a back disorder that his 
related to his service. 

2.  The veteran does not have a skin rash on the back that is 
related to his service. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated by active 
military service, nor may arthritis of the back be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  

2.  A skin rash on the back was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for a back disorder, and a skin rash of the back.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for arthritis when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).  

A.  Backache

The veteran claims that he suffered a fall in service and 
injured his back while in Vietnam.  Specifically, he asserts 
that he fell more than eight feet while putting a cross tile 
over a command bunker.  

The Board initially notes that in October 2001, the veteran 
filed a claim for "backache."  In July 2003, the RO denied 
the claim for backache.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
The Board has therefore determined that the issue is more 
accurately characterized as stated on the cover page of this 
decision.  The Board further notes that as there is no 
allegation that this injury was incurred during combat, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) do not apply.  

The veteran's service medical records (SMRs) are silent as to 
complaints, treatment or diagnoses relating to a back 
disorder.  The veteran's separation examination report, dated 
in August 1969, shows that his spine and other 
musculoskeletal systems were clinically evaluated as normal.  
In an accompanying "report of medical history," the veteran 
denied having had "recurrent back pain."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical evidence, dated between 1995 and 2003.  
This evidence shows that the veteran received treatment for 
complaints of back pain beginning in 1996, with diagnoses 
dated in 2001 or thereafter, that included DJD (degenerative 
joint disease) lumbar spine, degenerative disc disease of the 
cervical and lower back, and "mild" degenerative change of 
the thoracic spine.  

In summary, although the veteran asserts that he suffered a 
fall in service and injured his back, there is no documented 
corroboration of the claimed incident, and service medical 
records do not show that he had a back disorder during 
service.  Service connection for backache as a chronic 
condition during service is therefore not warranted.  See 38 
C.F.R. § 3.303(b).  Furthermore, there is no competent 
evidence showing that arthritis of the back was manifest to a 
compensable degree within one year of separation from 
service.  Service connection for arthritis as a presumptive 
basis is therefore not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.  In addition, the Board points out that the first 
evidence of a diagnosed back disorder is dated no earlier 
than 2001.  This is approximately 31 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent evidence of a nexus between a back 
disorder and his service. The Board therefore finds that the 
preponderance of the evidence is against the claim that the 
veteran has a back disorder that is related to his service, 
and the claim is denied.

B.  Skin Rash

The veteran's SMRs are silent as to complaints, treatment or 
diagnoses relating to a skin disorder.  The veteran's 
separation examination report, dated in August 1969, shows 
that his skin was clinically evaluated as normal.  In an 
accompanying "report of medical history," the veteran 
denied having had "skin diseases."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical evidence, dated between 1995 and 2003.  
This evidence shows that the veteran received treatment for 
skin symptoms in 1999, with diagnoses that include "zanthoma 
vs. lipoma," dermatitis of the back and facial area, and 
mild early earlobe keloid.  He was treated for complaints of 
cysts and skin eruptions in April 2003, with diagnoses of 
folliculitis and "EIC's."  

In summary, the veteran's service medical records are silent 
as to a skin rash, and service connection for a skin rash as 
a chronic condition during service is therefore not 
warranted.  See 38 C.F.R. § 3.303(b).  The first evidence of 
a skin rash is dated no earlier than 1999.  This is 
approximately 29 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, there is no competent 
evidence of a nexus between a skin rash and his service. The 
Board therefore finds that the preponderance of the evidence 
is against the claim that the veteran has skin rash that is 
related to his service, and the claim is denied.

C.  Conclusion

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issues, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claims for service connection must be denied.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 


II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by correspondence issued in 
January 2002 and January 2003, prior to the initial 
adjudication of the claim in July 2003.  In summary, the 
veteran has been informed of the evidence needed to support 
his claim, and of which evidence he should provide and which 
evidence VA would obtain.  Given the foregoing, there is no 
issue as to whether VA has complied with its duty to notify 
the veteran of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the December 2001 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In the January 2003 letter to the veteran from the RO, the RO 
informed the appellant that VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was told that VA, "[M]ust make reasonable efforts to help 
you to get evidence necessary to support your claim."  He was 
notified that it was still his responsibility to support his 
claim with appropriate evidence.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  He was 
further notified, "You can help us with your claim by doing 
the following: tell us about any additional information or 
evidence that you want us to try to get for you."  It also 
appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set forth 
in Pelegrini, have been satisfied.  In this regard, and in 
any event, a recent opinion by the General Counsel's Office, 
it was determined that the Pelegrini Court's discussion of 
the "fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004).

The Board further notes that VCAA notice was given notice 
before an initial unfavorable RO decision on the claim.  
Thus, there is no prejudice to the veteran in that regard.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folders.  The veteran has been 
afforded examinations.  Although etiological opinions were 
not obtained, the Board finds that the evidence, discussed 
infra, which indicates that the veteran did not receive 
treatment for the claimed symptoms during service, and that 
the claims file does not contain competent evidence showing 
that there is nexus between either of the claimed conditions 
and his service, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide the 
claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for backache is denied.  

Service connection for a skin rash is denied.  


REMAND

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.

The veteran's discharge (DD Form 214) indicates that his 
military occupation specialty was electrician, and that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His personnel file (DA 20) indicates that he served 
in Vietnam from April 1, 1968 to March 27, 1969, and that he 
served with Company B, 62nd Engineering Battalion (from April 
7, 1968 to December 15, 1968), and Company B, 69th 
Engineering Battalion (Constr) (from December 16, 1968 to 
March 27, 1969).  His principal duties while in Vietnam are 
listed as electrician and mason.  

The Court has held that adjudication of a claim for PTSD 
which is based on the allegation of participation in combat 
requires that VA make a formal determination as to whether 
the appellant participated in combat.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  Where VA determines that the 
veteran did not engage in combat with the enemy, and was not 
a POW, or the claimed stressor is not related to combat or 
POW experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996); M21-1, Part 
VI, paragraph 11.38(b)(3) (Change 65, October 28, 1998).

A review of the veteran's written and oral testimony shows 
that he asserts that he witnessed the following stressors in 
Vietnam: 1) his first night in Vietnam, while at Tan Son Nhut 
Air Base, the base was attacked; 2) he was transferred to 
Long Binh Base the following day, and between April and May 
of 1968, he was routinely subjected to rocket attacks, and he 
witnessed a night ground attack, after which time he had to 
move the corpses of the enemy dead; and 3) he saw a Viet Cong 
guerilla kill himself and a girl by detonating a grenade 
(date and location unspecified).  

With regard to stressor #3, the veteran has not otherwise 
provided names together with other useful identifying 
information.  See also letter from United States Armed Forces 
Center for Research of Unit Records (AFCRUR), dated in July 
2003.  Accordingly, further development is not required with 
regard to the claimed stressor #3.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); see also M21-1, Part IV, paragraph 11.38(f)(2) 
(Change 65, October 28, 1998).  

When verification of the veteran's claimed stressors was 
previously undertaken, AFCRUR was unable to corroborate the 
claimed stressors due to insufficient information, in terms 
of dates and locations.  In light of the testimony recently 
received, it is the Board's opinion that further development 
of the case is necessary in order to give the veteran every 
consideration with respect to the present appeal.  
Specifically, another attempt should be made to verify 
stressors #1 and #2 with AFCRUR.

In addition, on remand, following development with AFCRUR, 
if, and only if, participation in combat or a verified 
stressor is established, the RO should afford the veteran a 
PTSD examination to determine whether or not he has PTSD, 
and, if so, whether such PTSD is related to his service..

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

With regard to the claim for service connection for kidney 
stones, the veteran testified that he received treatment for 
a kidney condition at Hughes Falls Hospital shortly after his 
release from service in 1969.  These records are not 
currently associated with the claims file.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On 
remand, the RO should attempt to obtain these records.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  After obtaining any necessary 
release, treatment records associated 
with a kidney disorder should be obtained 
from Hughes Falls Hospital.  If the 
search for such records have negative 
results, documentation to that effect 
should be placed in the claim file.  

2.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records to provide any 
available information which might 
corroborate the veteran's alleged claim 
of participation in combat, and the 
claimed stressors.  The RO should provide 
USASCRUR with a description of the 
veteran's claimed stressors: 1) an attack 
on Tan Son Nhut Air Base on or about 
April 7, 1968, and 2) witnessing a ground 
attack, and other instances of shelling, 
at Long Binh, between April and May of 
1968.  The RO should provide USASCRUR 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.  

3.  The RO should then determine whether 
or not the veteran participated in 
combat.  If it is determined that the 
veteran did not participate in combat, 
the RO should prepare a report detailing 
the nature of any claimed stressor(s) 
which it has determined is/are verified 
by the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims file. 

4.  After completing the above actions, 
and only if it is determined that the 
veteran participated in combat, or that 
one or more stressors is verified, the RO 
should schedule the veteran for an 
examination to determine whether the 
veteran has PTSD, and, if the veteran has 
PTSD, whether it is related to 
participation in combat, or any verified 
stressor(s).  If participation in combat 
is not established, but there are one or 
more verified stressors, the RO must 
provide the examiner with a summary of 
any verified stressor(s), and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examination report(s) should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
readjudicate the veteran's PTSD claim, 
and his claim for kidney stones.  If the 
RO again denies either of the veteran's 
claims, it should provide the veteran and 
his representative with a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


